 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No.38 of the United Associationof Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOandHenry Maldonado.Case 20-CB-1535.April 17, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn January 6, 1967, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding thatRespondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached TrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Decision and asupporting brief, and Respondent filed a brief inopposition to the exceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions , the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case with allpartiesrepresentedwas heard in San Francisco,California, on October 18 and 19, 1966, upon a complaintof the General Counsel and answer of Local Union No. 38of the United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStatesandCanada,AFL-CIO, herein called theRespondent. The complaint was issued on September 1,1966, upon a charge filed on May 12, 1966. The complaintalleges that Respondent caused the discharge of theCharging Party on or about May 10, 1966, and attemptedto cause his discharge prior thereto because of his lack ofmembership in the Respondent Union and because of hislack of activities in support of said Union, and thatRespondent thereby violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act, herein called the Act.Briefs have been filed by the Respondent, the ChargingParty, and the General Counsel and have been carefullyconsidered. On December 2, 1966, the General Counselfiled a motion to correct the transcript of hearing. Noopposition thereto has been filed; the motion has beencarefully considered and is granted. Upon the entirerecord and my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWestern Piping and Engineering Company, Inc., hereincalled the Employer, is a California corporation having anoffice and plant in San Francisco, California, where it isengaged in the manufacture and sale of custom tubularproducts. During the past year, the Employer had a grossvolume of business in excess of $500,000. During the sameperiod it purchased and received goods valued in excess of$50,000 directly from points outside the State of Californiaand also sold and shipped goods valued in excess of$50,000 from its San Francisco plant directly to customerslocated outside the State of California.Western Piping and Engineering Company, Inc., is anemployer within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issuesand Statement of FactsThe principal issues in this case are (1) whether or notMaldonado was discriminatorily selected for layoff onMay 11, 1966; and (2) if so, whether or not Respondentcaused it, and if not, whether or not Respondent attemptedto cause a discriminatory layoff of Maldonado. Respondentcontends that the Employer selected Maldonado for layoffin an economic reduction and did so pursuant to contractseniority provisions and recognized practices.Maldonado was employed by Western Piping onApril 23, 1965, as a welder. He was a member of LocalNo. 467 of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, of San Mateo,California, but while employed by Western Piping in SanFrancisco he was affiliated with Respondent on a "travelcard" basis.WesternPipingCompany has a contract withRespondent covering its approximately 38 employees in itsshop number two and has had for many years. FromAugust 24 to October 4, 1965, Respondent was on strikeagainst the Employer.Respondentwas critical ofMaldonado for not doing what it believed to be his share ofthepicketing.Maldonado, who lives in San Mateo,California,was scheduled for picket duty on severaloccasions forwhich he did not appear. He wasreprimanded on one occasion by Respondent's organizer,Henry McGrath, for not doing his share of the picketing.He picketed on only two occasions during the period of thestrike, and his participation in picketing was less than thatdone by any other employee on strike.164 NLRB No. 3 LOCALUNION NO. 38,PLUMBERS21During the period from November 1965 to June 1966, theEmployer had occasions to lay off at different times a totalof approximately 13 employees in shop number two due tolack of work. On each occasion, James Billeb, vicepresident for the Employer, called Respondent andadvised a business representative of the layoff and gavehim the name or names of employees to be laid off. Billebwas repeatedly reminded that selection of employees forlayoff should be in accordance with the contract..By the contract all employees are placed in threecategories of seniority. In group I are those plumbers andpipefitterswho have been employed by a party to theagreement for a period of at least 1,200 hours in each of the2prior years in the area covered by Respondent'sagreement, being the San Francisco area. In group II areallplumbers and pipefitters who have worked at least1,200 hours in each of the preceding 2 years in the GreaterBay Area, inclusive of Santa Clara, Alameda, ContraCosta, San Joaquin, Sacramento, and Solano Counties. Ingroup III are all other qualified plumbers and pipefitters.Economic layoffs are to be made from among group IIImen first, then from group II, and finally from group I. Bypolicy and practice, Respondent recognizes an exceptionto this order of layoff and permits the retention ofemployees who possess special skills or training where nosenior employee possesses the same skills or training.Also, within a group, an employer may select the men fordischarge without regard to their relative seniority.Maldonado was in group III at all times during hisemployment with Western Piping. In the fall of 1965, theEmployer purchased a McKay cordless wire weldingmachine, a fully automatic welding machine, andMaldonado was trained by a McKay representative tooperate this machine. This training covered a period ofabout 4 weeks, with the McKay representative spendingallof his time at the shop during the first week, andchecking Maldonado and the machine two times eachweek during the next 2 or 3 weeks.During the period from November 1965 to May 1966,Billeb talked with Respondent's Business RepresentativesHenry McGrath, Robert McCann, and Robert Costelloregarding the layoffs. In November 1965 he talked abouthis impending layoff of two men with McGrath. McGrathtold him that the men would have to be laid off accordingto the seniority groups as set forth in the contract. Billebmentioned Maldonado and stated that he was the only manhe had who could run the McKay machine. McGrath'sreply was that anyone of the men in the shop with a littleinstruction could run it and, that when the time came,Maldonado would have to be laid off according to thecontract. In December 1965 another employee was laid offand on this occasion Billeb and McGrath had substantiallythe same conversation. On each of these occasions, themen selected for layoff were group III employees.In January 1966, McCann replaced McGrath as theunionrepresentativeservicingWesternPiping.InFebruary or March 1966, he was visiting the shop and wasquestioned by several of the employees about the periodiclayoffs.He was asked why Maldonado had not been laidoff and replied that other group III men were still workingthere. Later he asked Billeb why Maldonado was stayingon, and Billeb stated that he operated the McKay wiremachine. Billeb testified that he was aware of dissensionamongthe employees concerning Maldonado and that hehad noticedit sincethe strike in the fall of 1965.McCann had not seen the McKay machine, and heobservedit inoperation. Billeb stated that he would like tokeep Maldonado as he had had special training on thismachine. McCann replied that he could keep any man hewanted provided he laid off "by the book"; thatMaldonadowas atravel card man and that when thelayoffs came, he would have to go before the Local 38 men.The layoffs prior to May 1966 were as follows:Nov. 30, 1965two group III employeesDec. 14, 1965one group III employeeDec. 28, 1965one apprentice'Feb. 8, 1966one group III employeeApr. 28, 1966one apprentice (a group Iemployee quit on Apr. 27, 1966)On May 1, 1966, the only group III men remaining withWesternPipingwereMaldonado,R. Shadoan, andFernando Rivera. Rivera transferred from Local 6 of theInternational Brotherhood of Boilermakers to Respondentin the fall of 1965.2 Along with several other employees, hehad special skill in welding on stainless steel materials. Hewas trained and qualified for and was working on jobs forthe Indian Government and an Italian concern, and Billebtestified that "I had to keep him." Maldonado was notcertified with Western Piping asa stainlesssteel welder.On May 11, 1966, another layoff occurred. MaldonadoShadoan, and W. Benninger, a group I man and the shopsteward, were laid off. Billeb called Respondent on May 9about the impending layoff. He had selected the shopsteward for layoff because of a drinking problem. Becauseof his position as job steward and the contract provisiongiving special seniority consideration to job stewards, heanticipated that his selection of Benninger for layoff mightpresent a problem. He talked with Costello and told himthat he was planning to lay off Shop Steward Benninger,J.Taylor (a group I man), Shadoan (a group IIIman), and"to avoid any trouble, we are also laying off Maldonado."Costello acquiesced in or agreed to the layoffs. Costelloknew of and did not contest the cause for the job steward'slayoff,but suggested that Billeb send Respondent atelegram on the matter. Billeb told Costello that ifanything came up for the McKay machine, he would wantto rehire Maldonado. Costello replied that the Union couldsupply him with men that could run this machine.Billeb sent the telegram as requested and on May 11,laid off Benninger, Shadoan, and Maldonado. Taylor'slayoff did not come about as he was on vacation at thetime.When he returned to work, the Employer had workfor him which continued his employment until July 1966.At the time of his layoff, Maldonado had just completedwork on a job for a concern in Alaska. He testified that thework had become slow and that he was standing around alot of the time. Billeb testified that he had no work for theMcKay automatic welding machine at the time, but hadhoped to have work for this machine soon thereafter. Theexpected job did not materialize and the McKay machineremained idle. If this job had developed, Billeb hadIApprentics are to be laid off or employedto maintaina ratio ofone apprentice to four plumbers or pipefitters2 In addition to members of Respondent and travel card menfrom other locals of the United Association, the Employer hademployed in its plant some welders who were members of Local 6of the Boilermakers These men were employed at a time whenRespondent could not furnish sufficient welders, and they werecleared through Respondent They were all in seniority group IIIAll had applied for membership in Respondent and were in theprocess of paying their initiation fees They were, therefore, dueto be laid off before members of Respondent, who were all inseniority group I This was told to Billeb in conversations withrepresentatives of Respondent regarding impending layoffs 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDplanned to call Respondent and ask that Maldonado bedispatched.Billeb told Maldonado at his termination that he wassorry to see him go and would like to have kept him butcould not lay off Benninger and Taylor, group I men, andkeep him, a group III man, without getting into troublewith the Union; that if Maldonado had been in Local 38, hedid not think there would have been any problem.Maldonado's foreman, Sorenson, told him that theEmployer had no choice; that the out-of-town members ofthe Union had to go first, which, in effect, was a statementthat the seniority ratings of the employees, as set forth inthe contract, had to govern.Billeb was well pleased with Maldonado as an employeeand would like to have retained him in his employ. Hetestified that he could have found work for him to do, butto do so, he would have had to let a group I man go. Rivera,a group III man, was on a special assignment and hiscontinued employment was needed. Benninger, Taylor,and Maldonado were not, or had not, qualified on thestainless steel work being performed by Rivera and otheremployees. Billeb testified that the Employer kept only thevery top men and that they were sweeping floors most ofthe time. Billeb also testified that if he had keptMaldonado, a group III man, and had laid off Benninger, agroup I man and also the job steward, he did not knowwhat the Union might have done. Prior to calling CostelloonMay 9, he had decided that Maldonado was to beincluded in the layoff. Costello made no mention ofMaldonado in this conversation.3In June 1966 the Employer was in need of an additionalemployee as a "wire welder, semi-automatic" (not theMcKay machine), and a request was made of Respondentforsuch employee. J. Jones, a group III man andnumber 38 on Respondent's out-of-work list, wasdispatched, as apparently no man higher on the list wasboth available and qualified.B. ConclusionsTheGeneralCounsel contends that Respondentresented the fact that Maldonado did not "do his share" ofthe picketing during the fall strike against Western Piping,and that one of the ways Respondent manifested thisresentment was by refusing him membership in that Unionwhile accepting other travel card men as members;4 thatRespondent had motive for causing the Employer todiscriminate against him and that this coupled with9Billeb's two affidavits given to Board agents are a bitambiguous and contradictory on his conversation with Costello,and he acknowledged this in his testimony Although his affidavitsare inconsistent within themselves,they do contain statementsconsistent with his testimony(although inconsistent with otherstatements in the affidavits) to the eftect that he had decided tolay off Maldonado before he called CostelloRespondent'sstatementsandactionsevidenceRespondent's violation of Section 8(b)(1)(A) and (2) of theAct.Respondent readily admits that it did not care forMaldonado and did not want him as a member; that he"did not serve his time on the picket line"; and that"motive" for causing his termination existed, but contendsthat theillegalact was not committed.During the course of the layoffs, Billeb was remindedrepeatedly of the seniority provisions of the contract and ofMaldonado's seniority position as a group III man. But atno time was Billeb asked or urged to lay Maldonado offprematurely or out of order. Billeb was certainly awarefrom the attitude of other employees and the reference toMaldonado'ssenioritypositionbytheunionrepresentatives that he wasa persona non grata,and couldcertainly deduce that the Union and its members would bepleased when his employment with Western Piping ended.ButRespondent'sconducton the matter was a"reminding" or an "urging" that the Employer adhere tothe rules and recognized practices on the layoffs. It wouldappear to me that had he retained Maldonado under thecircumstances that existed, as he would have liked to havedone, he would have run the risk of violating the applica-ble seniority provisions of the contract and recognizedpractices. There was no work for his machine, the McKayautomatic welding machine; if there had been, then therewould be a basis for his retention in accordance with theexisting practice.Except for Rivera, Maldonado andShadoan were the last group III employees to be laid off.I, therefore, find that there is insufficient evidence thatthere has been any discrimination against Maldonado byhis layoff of May 11, or that Respondent by its statement tothe Employer, urging that the seniority rules and practicesbe followed as to Maldonado, did thereby cause orattempted to causea discriminationagainst him.CONCLUSIONS OF LAW1.TheEmployer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.TheRespondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not violated Section 8(b)(1)(A) or (2)of the Act asalleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed."Maldonado testified that he had been told two employees,Neumair and D Jones, from another local of the Plumbers Union,were accepted as members of Respondent Employees fromLocal 6 of the Boilermakers Union were in the process of payinginitiationfees to Respondent when the layoffs occurred, andRivera became a member